DETAILED ACTION
Prosecution History
This Notice is in response to the IDS filed on 7 October, 2021
Claims 1, 4, 7 and 13 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer program product for identifying a change in the health state of a user, where the claims, in combination with other recited features, includes determining an urgency of a medical condition using a machine learning model based on patient monitoring data, the patient’s state of health, responses to queries to the patient and querying a medical database. While determining the urgency of a patient’s medical condition is known in the art, determining urgency based on the recited information is not found in the prior art.
The claims recite an abstract mental process. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the machine learning process is configured to determine a user’s state of health and the urgency of the state of health according to a specific statistical functionality and relying on particular inputs. Hence, as with the incorporation of particular “rules” in the claims of McRO, the specific operations and inputs employed by the recited machine learning process in generating an effective treatment model impose meaningful limits to the claims beyond any judicial 
The most remarkable prior art of record is as follows:
Glimp: U.S. Publication Number 2010/0293005 A1
Bates: U.S. Publication Number 2017/0323064 A1
Bernard: U.S. Publication Number 2018/0341747 A1
Shalon: U.S. Publication Number 2011/0125063 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2014/0236627 A1 to Odessky discloses a dynamic medical scheduling system that includes a controller which obtains sensor data and determines a medical condition and an urgency level.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 2 November, 2021